Opinion by
Mb. Justice Bbown,
The case below was a scire facias upon a mortgage given by a married woman, Melissa Reinsburrow, to secure the debt of her husband to the appellee. Under binding instructions, the verdict was in favor of the plaintiff, and the single assignment of error relates to the refusal of the court to allow the appellant to avoid her mortgage on her own testimony, not only uncorroborated, but contradicted by that of the only witness heard on her behalf, that fraud and duress had been practiced upon her. Bennett, whose testimony, taken at a former trial, was offered by the defendant, test"Red that he was in the room when Mrs. Reinsburrow executed the mortgage, having gone there with Mr. Reinsburrow, the husband, and the justice of the peace; that he saw her sign it; that she made no objection whatever to signing it, and that L. Reinsburrow, the husband, did not, in his hearing, say that, unless she executed it, he would be arrested. He further testified that, after it had been signed, he and the husband, at the request of Bradley, the justice of the peace, went into the hall and remained there until the wife’s acknowledgment had been taken. Tn the face of this testimony, introduced by the defendant herself, she boldly proposed to testify that when the instrument was presented to her for her signature, her husband told her that “ it was a paper for the sum of |1,800; that she refused to sign the paper, and he then told her it was for the debt he owed to the American Brewing .Company, and that if she did not sign it he would be arrested *69and they would lock him up, and that she must sign it; that she declined to do so; that he then raised her up in bed, placed a pen in her hand and the paper before her, and holding her hand with the pen in it, physically guided her hand, signing her name to the mortgage against her will; that during the transaction the said agent [Bennett] and justice were in the room in sight and hearing; that the justice then asked her if she acknowledged the paper, to which she did not give her assent; that when he did so, her husband and the agent were in sight and hearing. ” Broad as this offer was, it was not proposed to prove that the justice of the peace had not informed Mrs. Reinsburrow of the full contents of the mortgage before she acknowledged it. The court having disallowed the offer, counsel for the defendant stated that they had nothing further to submit, and the verdict was directed for the plaintiff.
The refusal of the learned trial judge to permit this appellant, after she herself had proven by her own witness her due execution and acknowledgment of the mortgage, to testify to what was embraced in the overruled offer was so manifestly correct, that we are at a loss to understand how it can be seriously questioned. A married woman may mortgage her separate estate to secure the payment of her husband’s debt, and, when she does so mortgage it, she is bound by her deed. To allow her to avoid it, as this appellant seeks to avoid hers, would indeed, in the words of Paxson, J., in Oppenheimer v. Wright, 106 Pa. 569, be to allow her mortgage to become “as worthless as the paper upon which it is written.”
The assignment of error is overruled and the judgment affirmed.